                  Case 4:20-cv-06579-DMR Document 7 Filed 09/23/20 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )            4:
     Sreenivas Gutta, et al.,                                     --
                                                                  3:20-cv-6579 -DMR
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Kenneth T. Cuccinelli,                          )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Bradley B. Banias                     , an active member in good standing of the bar of
 9    South Carolina               , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs                                   in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Sameer Khedekar                         an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1037 Chuck Dawley Blvd, Suite D100                  1049 El Monte Ave., Suite C#10
14    Mt. Pleasant, SC 29464                              Mountain View, CA 94040
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (843) 410-9340                                      (650) 275-3124
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    brad@wasdenbanias.com                               sameer@banyan.law
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 76653        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 09/22/20                                               VBradleyB.Banias
22                                                                               APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Bradley B. Banias                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 09/23/20                                        DONNA M. RYU
                                                            UNITED STATES MAGISTRATE JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
